DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on 2/19/2020 has been entered and made of record.
Claim Interpretation
Claims 10-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “receiver”, “preprocessor”, “storage” and “postprocessor” provide sufficient structure to perform all claimed limitations.
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 1-15 are objected to because of the following reasons:
(i) As to claim 1, the recitation “the section” in line 16 is unclear as to whether it is referred to “a predetermined section” recited in line 5, “another section” recited in line 9 or both “predetermined section” and “another section”.
(ii) As to claim 2, the recitation “the section” in line 2 is unclear as to whether it is referred to “a predetermined section” recited in claim 1 line 5, “another section” recited in claim 1 line 9, or “the section” recited in claim 1 line 16.
(iii) As to claim 4, the recitation “the section” in line 3 is unclear as to whether it is referred to “a predetermined section” recited in claim 1 line 5, “another section” recited in claim 1 line 9, or “the section” recited in claim 1 line 16.

(v) As to claim 10, the recitation “the section” in line 15 is unclear as to whether it is referred to “a predetermined section” recited in line 4 or “another section” recited in line 7 or both “predetermined section” and “another section”.
(vi) ) As to claim 11, the recitation “the section” in lines 1-2 is unclear as to whether it is referred to “a predetermined section” recited in claim 10 line 4, “another section” recited in claim 10 line 7, or “the section” recited in claim 10 line 15.
(vii) As to claim 14, the recitation “the section” in line 2 is unclear as to whether it is referred to “a predetermined section” recited in claim 10 line 4, “another section” recited in claim 10 line 7, or “the section” recited in claim 10 line 15.
The disclosure is objected to because of the following reasons:
(i) Figure 10 depicts “Splitter” as element 811 and “Compressor” as element 812.  However, the specification describes element 812 as both splitter and compressor (page 31 last paragraph) and element 812 as a splitter (page 32 first paragraph).
(ii)With regard to Figure 8, it depicts two compressors 810 and 820.  The specification, page 28 last two line to page 29 first nine lines, describes “…includes a compressor 810, 820 that compresses…”. It ought to be revised to includes “compressors 810 and 820”.
(iii)The specification describes “In FIG. 8, the compressors…the compressor including…preprocessor 303.” (page 29 lines 10-16).  It is unclear as to what “the compressor” (line 12 before “includes…”) is referred to because figure 8 only depicts compressor 810 and compressor 820.  Figure 8 does not depict any compressor comprising both compressor 810 and compressor 820.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations.  Specifically, the cited prior art does not teach or suggest claim limitations “a first preprocessor configured to sequentially processes a predetermined section of the received image signal and generate a first intermediate signal; a second preprocessor arranged in parallel with the first preprocessor and configured to sequentially process another section of the image signal and generate a second intermediate signal; a storage configured to store the first intermediate signal and the second intermediate signal; and a postprocessor configured to perform signal processing with regard to the first and second intermediate signals stored in the storage, the size of the section being corresponding to processing speeds of the first and second preprocessors and a processing speed of the postprocessor.”

Regarding claim 10, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 10 is also allowed for the same reasons as above.\
Likewise, claims 11-15 depend on claim 10 and thus these claims are also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramasubramonian et al. (U.S. Pat. App. Pub. No.: 2018/0070107 Al) teaches a video encoder and decoder (figures 8-9).
Winger (U.S. Pat. App. Pub. No.: 2016/0345027 Al) teaches a video encoder and decoder (figures 1-2 & 4).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2022
/DUY M DANG/Primary Examiner, Art Unit 2667